10/18/2022


                                          DA 22-0516
                                                                                            Case Number: DA 22-0516

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 206



PETER GRIGG,

               Plaintiff and Appellant,

         v.

BEAVERHEAD EMS,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Fifth Judicial District,
                       In and For the County of Beaverhead, Cause No. DV-21-14372
                       Honorable Jennifer B. Lint, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Peter Grigg, Self-represented, Kalispell, Montana

                For Appellee:

                       Jill Gannon-Nagle, Attorney at Law, Dillon, Montana



                                                                Decided: October 18, 2022


Filed:

                                 s g-6ma--if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion and Order of the Court.

¶1     Appellee Beaverhead EMS (BEMS) has moved for dismissal of the appeal, and

requested that the Court declare Appellant Peter Grigg (Grigg) to be a vexatious litigant,

with appropriate sanction. Representing himself, Grigg has filed an objection.

¶2     Previously in this proceeding, Grigg appealed the Order of the Fifth Judicial District

Court, Beaverhead County, which had dismissed Grigg’s action against BEMS, after Grigg

failed to respond to BEMS’s motion to dismiss. Grigg v. Beaverhead Emergency Med.

Servs., No. DA 21-0229, 2022 MT 48N, ¶ 2, 2022 Mont. LEXIS 191 (Grigg IV). BEMS

requested an award of attorney fees for defending a frivolous appeal, and for a declaration

that Grigg was a vexatious litigant. We affirmed the District Court’s order of dismissal,

granted the fee request, and remanded the matter for entry of a reasonable fee award by the

District Court, but refrained from declaring Grigg a vexatious litigant, reasoning:

       We conclude Grigg has pursued an appeal in this matter that is wholly
       frivolous as being without any substantial legal grounds, after he failed to
       properly respond to issues raised in the litigation before the District Court,
       which caused unnecessary costs for BEMS. We award BEMS its reasonable
       attorney fees on appeal as a sanction against Grigg. Having so concluded,
       we do not herein enter a vexatious litigant declaration against Grigg.

Grigg IV, ¶ 9. We denied a request for rehearing.

¶3     On remand, the District Court scheduled a fee hearing. Grigg filed a motion to

dismiss the hearing, which the court denied. Grigg requested permission to appear at the

hearing telephonically, which the court denied, noting it had previously notified Grigg that

telephonic appearances could not be accommodated because the quality of the connection

                                             2
was insufficient to make an accurate record of the proceeding. The court provided a link

to appear by Zoom conference call, and also welcomed personal attendance. Grigg did not

participate in either manner, and the court found Grigg to be “voluntarily absent.” The

court noted in its fee order that, “while [Grigg] filed a generic objection to the granting of

fees, he did not specifically object to the rate.” Finding “the hours charged by [BEMS’s]

counsel are [e]minently reasonable, necessary for the defense of this case, and related to

the matter[,]” the court ordered Grigg to pay $4,529.09 to BEMS as reasonable attorney

fees.

¶4      Grigg has now filed an appeal from the fee order. In response to BEMS’s motion

to dismiss the appeal, Grigg argues this appeal is “founded on judicial violations and

conduct unbecoming of Judge Lint[.]” His response raises no objection based upon the

narrow fee issue specified for remand and resolved therein, but rather offers unspecified

allegations of judicial misconduct against the presiding judge and raises “previous

violations of Rights that have occurred in this (and other cases in defense by [Grigg]) and

show further bias, discrimination, extreme prejudice, excessive punishment and now

retaliation.”

¶5      BEMS argues the basis for Grigg’s appeal is not appropriate given the Court’s

limited remand, and that the Court’s prior fee sanction has not deterred Grigg from

continuing to “file[] unsupported and conclusory complaints” that cause BEMS to incur

further time and legal costs. BEMS thus requests this Court to declare Grigg to be a


                                              3
vexatious litigant and require that Grigg obtain a licensed Montana attorney to file

pleadings on his behalf.

¶6     BEMS’s arguments are borne out by the record herein, including Grigg’s lack of

objection to its counsel’s fee rate, his failure to participate in the remand hearing, and the

unrelated and unfounded bases of his appeal from the order entered on remand, as

expressed in his response to BEMS’s motion to dismiss the appeal. Grigg’s continuing

effort to litigate the underlying merits of the case violates the Court’s decision in the first

appeal, which became the law of the case. This doctrine “essentially refers to the practice

of courts ‘generally to refuse to reopen what has been decided’ in the service of judicial

economy.” Jonas v. Jonas, 2013 MT 202, ¶ 16, 371 Mont. 113, 308 P.3d 33 (citation

omitted). As we have explained:

       The rule is well established and long adhered to in this state that where, upon
       an appeal, the supreme court in deciding a case presented states in its opinion
       a principle or rule of law necessary to the decision, such pronouncement
       becomes the law of the case, and must be adhered to throughout its
       subsequent progress, both in the trial court and upon subsequent appeal[.]

Jonas, ¶ 16 (citing Carlson v. Northern Pac. Ry. Co., 86 Mont. 78, 81, 281 P. 913, 914

(1929)). Grigg cannot challenge the original judgment within an appeal from the District

Court’s fee order entered after this Court’s remand for imposition of a monetary sanction.

M. R. App. P. 19(5); Jonas, ¶ 16.

¶7     Further, this Court’s latitude toward Grigg as a self-represented litigant has been

completely exhausted by his repeated, and wholly frivolous, appearances in this Court over


                                              4
the past two years, including eleven appeals or attempted appeals.1 See, e.g., Ford Motor

v. Grigg, No. DA 20-0013, Order denying Grigg’s petition for out-of-time appeal (Mont.

Jan. 14, 2020) (Grigg I); Marriage of Grigg, No. DA 21-0195, 2022 MT 165N, 2022 Mont.

LEXIS 761 (affirming the District Court) (Grigg II); Grigg v. St. John’s Lutheran Hosp.,

No. DA 21-0228, 2022 MT 22N, 2022 Mont. LEXIS 60 (affirming the District Court)

(Grigg III); Grigg IV (affirming District Court’s dismissal and remanding for attorney fee

sanction); Grigg v. Judge Cuffe, No. DA 21-0368, 2022 MT 79N, 2022 Mont. LEXIS 338

(Apr. 12, 2022) (affirming summary judgment decision) (Grigg V); Grigg v. Sen. Tester,

No. DA 21-0375 (order dismissing appeal sua sponte) (Mont. Aug. 24, 2021) (Grigg VI);

Grigg v. Coil, No. DA 21-0651, 2022 MT 151N, 2022 Mont. LEXIS 689 (Jul. 26, 2022)

(affirming District Court) (Grigg VII); Grigg v. Paul, No. DA 22-0221, pending (Grigg

VIII); P. Grigg v. T. Grigg, No. DA 22-0225, pending (Grigg IX); Marriage of Grigg, No.

DA 22-0252 (order denying out-of-time appeal of dissolution proceeding) (Mont. May 24,

2022) (Grigg X); and Grigg v. Hauptman, No. DA 22-0330 (order dismissing sua sponte,

without prejudice) (Mont. Aug. 3, 2022) (Grigg XI). Without regard to matters still

pending, none of Grigg’s resolved appeals have been meritorious.

¶8     In addition to refraining from declaring Grigg to be a vexatious litigant in the prior

appeal in this proceeding, we have expressly cautioned Grigg in other proceedings about




1
 In addition to this appeal, Grigg’s twelfth, he recently filed his thirteenth. See Grigg v. Dep’t of
Labor and Industry, No. DA 22-0560.

                                                 5
his disrespectful pleadings and frivolous appeals that waste judicial resources. “We caution

Peter to refrain from filing duplicative, burdensome lawsuits or risk being declared a

vexatious litigant.” Grigg X, at 2 (citations omitted). “This Order serves as Peter’s second

warning for consideration as a vexatious litigant.” Grigg XI, at 2. However, Grigg’s

vexatious conduct has continued.

¶9     We employ a five-factor test utilized by the Ninth Circuit U.S. Court of Appeals,

see Motta v. Granite County Comm’rs, 2013 MT 172, ¶ 20, 370 Mont. 469, 304 P.3d 720,

when considering a vexatious litigant declaration and imposition of a pre-filing order: “(1)

the litigant’s history of litigation and, in particular, whether it has entailed vexatious,

harassing, or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation; e.g.,

whether the litigant has an objective good faith expectation of prevailing; (3) whether the

litigant is represented by counsel; (4) whether the litigant has caused needless expense to

other parties or has posed an unnecessary burden on the courts and their personnel; and (5)

whether other sanctions would be adequate to protect the courts and other parties.” Stokes

v. First Am. Title Co. of Mont., Inc., 2017 MT 275, ¶ 4, 389 Mont. 245, 406 P.3d 439

(citations omitted).

¶10    Applying the test here, Grigg’s cumulative litigation conduct before the district

courts and this Court, as surveyed above, easily satisfy and exceed the considerations. His

appeals have involved vexatious, harassing, and duplicative lawsuits. He brought suits and

subsequent appeals against his former wife at least three times. See Grigg II, Grigg IX,

and Grigg X. In all of these proceedings, Grigg has never been represented by counsel,
                                              6
and his pro se appeals have not reflected an objective good faith expectation of prevailing.

See Grigg I, Grigg V, Grigg VI, Grigg VII, and Grigg X. Grigg has thus caused needless

expense to other parties and has posed an unnecessary burden on the courts. Stokes, ¶ 4.

Repeated warnings from this Court have been repeatedly disregarded.

¶11    We declare Peter Grigg to be a vexatious litigant and impose a restriction on his

ability to file future proceedings in any Montana court, as set forth below. This order will

not affect Grigg’s pending proceedings, which may continue until resolution. BEMS’s

motion to dismiss this appeal is also well taken. Therefore,

¶12    IT IS ORDERED that the Motion to Dismiss Appeal is GRANTED. The appeal is

DISMISSED WITH PREJUDICE.

¶13    IT IS FURTHER ORDERED that BEMS’s request to declare Peter Grigg a

vexatious litigant is GRANTED. Henceforth, prior to filing any action or proceeding or

request in a Montana court, Peter Grigg must file a motion for leave to file the initial

pleading or document. The motion must either be signed by a licensed Montana attorney

representing Grigg, or, if filed by Peter Grigg personally, be sworn under oath before a

notary public, not exceed three pages in length, and offer a preliminary showing that the

proposed filing has merit and meets the criteria for commencement of a proceeding under

the rules of procedure governing actions before that particular court. The court may

prohibit any such filing upon a determination that the asserted request is harassing,

frivolous, or not legally cognizable. Upon such a determination, the pleading shall be

rejected by the clerk of the court, who shall accordingly advise Peter Grigg by mail at the
                                             7
address he has provided to the court, if any. Only upon issuance of an order granting leave

may Peter Grigg’s proposed pleading or document be filed. We caution Grigg that any

person who would attempt to file a document with a court on his behalf as his representative

must be licensed to practice law in Montana.

¶14    We direct the Clerk of the Supreme Court to provide copies of this Order to counsel

of record, all Montana courts, the State Bar of Montana, and to Peter Grigg personally.

       DATED this 18th day of October, 2022.



                                                 /S/ JIM RICE


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                             8